DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.

Additionally, attention is directed to MPEP 2111.01 [R-10.2019], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 104, 106-129, and 131-137 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is the sole independent claim pending.  For convenience, claims 1 and 10 are reproduced below.

    PNG
    media_image2.png
    292
    480
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    42
    473
    media_image3.png
    Greyscale

As can be seen above, claim 1 now requires that one “denature at least a portion of the double-stranded contaminant nucleic acids” (emphasis added).  It is less than clear as to what constitutes the metes and bounds of “a portion” that would, in turn, constitute decontamination.
Claim 104 is indefinite with respect to what constitutes the metes and bounds of a contaminated buffer.  As seen in dependent claim 110,  “the contaminant nucleic acids are present at a concentration of up to 0.001% after inactivation.”  In recognition of the requirement under 35 USC 112(d) that a dependent claim must further limit the claim(s) that it depends from, claim 104 must allow for an even greater amount of contaminant to still be present after one having performed heating/decontamination step.  It is less than clear as to just how much more is allowed under claim 104.
As presently worded, the method of claim 104 only requires the denaturation of a double-stranded contaminant nucleic acid.  It stands to reason that if a double-stranded nucleic acid is rendered single stranded via heating, and is then allowed to cool, e.g., to room temperature, the complementary strands of the contaminant would be inclined to (re)hybridize to one another, and would thusly (re)constitute the very double-stranded nucleic acid contaminant.  It is less than clear what constitutes “decontaminated” if only an undefined “portion of the double-stranded contaminant” are rendered single-stranded, and the vast majority of such contaminant was and is still double-stranded, and that which had been rendered single stranded is allowed to reanneal, therein (re)forming the double-stranded contaminant nucleic acid.
Claims 106-129 and 131-137, which depend from claim 104, fail to overcome all of the above-identified issues and are similarly rejected.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the  reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such information and references as may be useful in judging the propriety of continuing prosecution of his application.” 35 U.S.C. § 132. 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman.  It includes “background knowledge possessed by a person having ordinary skill in the art. . . [A] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1396.
Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself’” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).

Claims 104-114, 119-121, and 134-137 are rejected under 35 U.S.C. 103 as being unpatentable over Gefrides et al. (“UV irradiation and autoclave treatment for elimination of contaminating DNA from laboratory consumables”, Forensic Science International:  Genetics, 4 (2010) 89-94.) in view of US 2007/0249042 A1 (Williams et al.), US 2006/0257871 A1 (Chaubron et al.) and US 2006/0246457 A1 (Dirks et al.).
Gefrides et al., disclose a method of decontaminating PCR consumables, e.g., PCR buffers, using UV irradiation as well as autoclaving (heat).  As stated in the abstract:
We report a systematic study of UV and autoclave treatments on the persistence of DNA from saliva. This study was undertaken to determine the best decontamination strategy for the removal of DNA from laboratory consumables.  We have identified autoclave and UV irradiation procedures that can eliminate nanogram quantities of contaminating DNA contained within cellular material. Autoclaving is more effective than UV irradiation because it can eliminate short fragments of contaminating DNA more effectively. Lengthy autoclave or UV irradiation treatments are required.

The aspect of using both heat and UV irradiation to eliminate contaminating nucleic acids from PCR consumables is deemed to meet a limitation of claims 134, 135, and 136.
The fact that the buffer is heated/autoclaved for a period of time prior to use/shipment, yet was not kept at an elevated temperature indefinitely is deemed to constitute the sample was cooled.  Such is deemed to fairly suggest a limitation of claim 137.
The aspect of using saliva samples from human sources is deemed to meet the requirement that the DNA be double stranded (claim 119 and 120). 
Gefrides et al., at page 91, left column, fourth paragraph, teach using various commercially-available amplification kits.  As seen therein, “[e]xtracted DNA from treated and control samples was quantified using the Quantifier® Human DNA Quantification Kit following the manufacturer’s specifications.  The equivalent of 1 ng DNA or up to 10 µl of extracted DNA (if less than 0.1 ng/µl) was amplified…”  Clearly, if one is performing PCR, and is using a kit, the nucleic acid must be in an “analysis buffer”, else, the reaction would not be occurring. Such is deemed to meet the requirement of claim 104 in that the method requires the use of “a nucleic acid analysis buffer”.   
Gefrides et al., at page 91, left column, last paragraph, bridging to right column, teach:
Decontamination is a more general term referring to ridding an item of contamination [8]. For killing of bacteria or yeast, sterilization and decontamination can be considered the same thing. In forensic biology laboratories, the contaminant of concern is human DNA either in its extracted or cellular form. While there are many methods available for germicidal sterilization, only a few can be performed by laboratories. Sterilization techniques such as some forms of irradiation (gamma, beta, e-beam) and ethylene oxide treatment must be performed by specialized treatment facilities.  (Emphasis added)
.
The aspect of using gamma irradiation so to decontaminate the PCR buffer is deemed to meet limitations of claims 112-114. 
Gefrides et al., page 93, right column, last paragraph, teach:
Autoclaving was more effective than UV irradiation at eliminating small fragments of contaminating DNA (<200 bp)…

The aspect that one is eliminating “small fragments”, which are defined as being less than 200 bp, is deemed to fairly meet the limitation of claim 107 that the sequences be “less than 75 nucleotides in length”.
As noted above, Gefrides et al., teach repeatedly of decontaminating “consumables” used in performing PCR.  While Gefrides et al., teach decontamination of both reaction mixtures and devices/means for performing the assay, they have not been found to use the term “analysis buffer” in identifying the liquid component of a kit that had been treated so to effect decontamination.
Williams et al., in paragraph [0147], teach:
[0147] Alternatively, contaminant RNA and genomic DNA can be reduced utilizing existing known methods, such as selective denaturation or degradation by heat or alkali treatment of the clarified broth.  (Emphasis added)

As evidenced above, one can achieve decontamination by using the combination of heat and pressure (autoclave; Gefrides et al.), or just heating (Williams et al.)
Chaubron et al., at paragraph [0176], teach:
[0176] Those skilled in the art will also be aware of the problems of contamination of a PCR by the nucleic acid from bacteria previously present in water used for buffer and resulting in non specific amplification or background.  Methods to reduce these problems are provided by using adequate buffer, reagents and enzymes to avoid nucleic acid strand fragments with a size higher than 100 bp. All reagents used in the RT PCR reaction have to be processed before using. (Emphasis added)

As evidenced above, Chaubron et al., teach explicitly that the skilled artisan would be aware of the contamination of PCR “buffer” that is due to contamination in the water used to produce the analysis/PCR “buffer”,  and would also be aware that “[a]ll reagents used in the RT PCR reaction have to be processed before using.”

In view of such teachings, it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the method of Gefrides et al., to the analysis buffer used in the polymerase chain reactions (PCR), and to do so such that contamination is removed.

Neither Gefrides et al., nor Chaubron et al., have been found to teach ligating double-stranded adaptors or performing a “sequencing assay”.


Dirks et al., teach ligating double-stranded adaptors to the target nucleic acid, which can be subjected to an amplification reaction.  As stated therein:
[0008] (b) ligating the restriction fragments thus obtained with a double-stranded synthetic oligonucleotide adapter, one end of which is compatible with one or both of the ends of the restriction fragments, to thereby produce tagged restriction fragments of the starting DNA; (Emphasis added)

[0009] (c) contacting the tagged restriction fragments under hybridizing conditions with one or more oligonucleotide primers; 

[0010] (d) amplifying the tagged restriction fragment hybridised with the primers by PCR or a similar technique so as to cause further elongation of the hybridised primers along the restriction fragments of the starting DNA to which the primers hybridised; and (Emphasis added)
[0011] (e) detecting, identifying or recovering the amplified or elongated DNA fragment thus obtained.  (Emphasis added)

The aspect of “identifying” the nucleic acid fragments is deemed to encompass sequencing.  In support of this position attention is directed to paragraph [0082]. As stated therein:
[0082] In a preferred embodiment of the invention, the steps indicated as optional are also included in the method…  Such methods e.g. include sequencing of fragments obtained by inverse PCR.  (Emphasis added)

The aspect of sequencing the nucleic acids is deemed to meet a limitation of claim 104, step (d).
In view of the above presentation, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the methods of Gefrides et al., and Chaubron et al., whereby the target nucleic acid not only has double-stranded adaptors ligated thereto, but are also subjected to both an amplification reaction and a sequencing reaction.
In view of the intense interest in accurately and reproducibly detecting nucleic acids and determining the nucleotide sequence of same, said ordinary artisan would have been amply motivated.  In view of the well-developed state of the art, said ordinary artisan would have had a most reasonable expectation of success.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 104-114, 119-121, and 134-137 are rejected under 35 U.S.C. 103 as being unpatentable over Gefrides et al. (“UV irradiation and autoclave treatment for elimination of contaminating DNA from laboratory consumables”, Forensic Science International:  Genetics, 4 (2010) 89-94.) in view of US 2007/0249042 A1 (Williams et al.), US 2006/0257871 A1 (Chaubron et al.) and US 2006/0246457 A1 (Dirks et al.).

Claims 115-118 are rejected under 35 U.S.C. 103 as being unpatentable over Gefrides et al. (“UV irradiation and autoclave treatment for elimination of contaminating DNA from laboratory consumables”, Forensic Science International:  Genetics, 4 (2010) 89-94.) in view of US 2007/0249042 A1 (Williams et al.), US 2006/0257871 A1 (Chaubron et al.) and US 2006/0246457 A1 (Dirks et al.) as applied to claims 104-114, 119-121, and 134-137 above, and further in view of US 2016/0032396 A1 (Diehn et al.) and US 2013/0261027 A1 (Li et al.).

See above for the basis of the rejection as it pertains to the disclosures of Gefrides et al., Williams et al., Chaubron et al., and Dirks et al.

Neither Gefrides et al., Williams et al., Chaubron et al., nor Dirks et al., have been found to teach the claimed properties of the adaptors being used.

Diehn et al., at paragraph [0120], describes many different formulations of adaptors and what they may be used for.  As stated therein:
The adaptor may comprise a plurality of oligonucleotides. The adaptor may comprise one or more deoxyribonucleotides. The adaptor may comprise ribonucleotides. The adaptor may be single-stranded. The adaptor may be double-stranded. The adaptor may comprise double-stranded and single-stranded portions. For example, the adaptor may be a Y-shaped adaptor. The adaptor may be a linear adaptor. The adaptor may be a circular adaptor. The adaptor may comprise a molecular barcode, sample index, primer sequence, linker sequence or a combination thereof. The molecular barcode may be adjacent to the sample index. The molecular barcode may be adjacent to the primer sequence. The sample index may be adjacent to the primer sequence. A linker sequence may connect the molecular barcode to the sample index. A linker sequence may connect the molecular barcode to the primer sequence. A linker sequence may connect the sample index to the primer sequence.  (Emphasis added)

Diehn et al., at paragraph [0729], teach:
[0729] The method may further comprise contacting the plurality of nucleic acids with a plurality of sequencing adaptors to produce a plurality of sequencer-adapted nucleic acids. Producing the plurality of sequencer-adapted nucleic acids may occur prior to attaching the adaptors to the plurality of nucleic acids.  Producing the plurality of sequencer-adapted nucleic acids may occur after amplification of the adaptor-modified nucleic acids. Producing the plurality of sequencer-adapted nucleic acids may occur prior to fragmenting the plurality of nucleic acids.

As is evidenced above, the order by which the adaptors are produced and ligated is a matter of obvious design choice.

Li et al., at paragraph [0007], teach:
In some embodiments, a first nucleic acid duplex can comprise a first double-stranded nucleic acid adaptor. In some embodiments, a second nucleic acid duplex can comprise a second double-stranded nucleic acid adaptor.

Li et al., at paragraph [0072], teaches using a variety of adaptors, including “barcodes adaptors”.  The aspect of a barcode being one that has as an inherent property a “barcode” via the nucleotide sequence is deemed to speak to the “sequencing adapter/adaptor being one that is “recognized by a sequencing device”.  Such is deemed to fairly suggest the “sequencing adapters” encompassed by claim 118.

In view of the above showing, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the methods of Gefrides et al., Williams et al., Chaubron et al., and Dirks et al., whereby the target nucleic acid comprises an adaptor sequence for to do so would have enhanced the ability to clone and amplify the target sequence.
In view of the well-developed state of the art, said ordinary artisan would have been both amply motivated and would have had a most reasonable expectation of success.

In view of the above analysis and in the absence of convincing evidence to the contrary, claims 115-118 are rejected under 35 U.S.C. 103 as being unpatentable over Gefrides et al. (“UV irradiation and autoclave treatment for elimination of contaminating DNA from laboratory consumables”, Forensic Science International:  Genetics, 4 (2010) 89-94.) in view of US 2007/0249042 A1 (Williams et al.), US 2006/0257871 A1 (Chaubron et al.) and US 2006/0246457 A1 (Dirks et al.) as applied to claims 104-114, 119-121, and 134-137 above, and further in view of US 2016/0032396 A1 (Diehn et al.) and US 2013/0261027 A1 (Li et al.).


Claims 122-125 and 128 are rejected under 35 U.S.C. 103 as being unpatentable over Gefrides et al. (“UV irradiation and autoclave treatment for elimination of contaminating DNA from laboratory consumables”, Forensic Science International:  Genetics, 4 (2010) 89-94.) in view of US 2007/0249042 A1 (Williams et al.), US 2006/0257871 A1 (Chaubron et al.) and US 2006/0246457 A1 (Dirks et al.) as applied to claims 104-114, 119-121, and 134-137 above, and further in view of US 2016/0046986 A1 (Eltoukhy et al.) and US 2016/0210405 A1 (Rava et al.)

See above for the basis of the rejection as it pertains to the disclosures of Gefrides et al., Williams et al., Chaubron et al., and Dirks et al.

Neither Gefrides et al., Williams et al., Chaubron et al., nor Dirks et al., have been found to teach or suggest the claimed properties of the cell-free circulating nucleic acids.


Eltoukhy et al., at paragraph [0097], teach of a variety of sources of cell-free DNA including serum.  As stated therein:
A bodily fluid can include saliva, blood, or serum. For example, a polynucleotide can be cell-free DNA isolated from a bodily fluid, e.g., blood or serum.  (Emphasis added)

Eltoukhy et al., at paragraph [0287], teaches isolation of DNA by having same bind to a column.  Such is deemed to fairly suggest limitations of claim 128.

While the above showing is deemed to meet limitations of claims 122-124, and 128, it has not been found to fairly suggest using plasma as the source of cell-free nucleic acids.

Rava et al., at paragraph [0789], teach:
[0789] Cell-free DNA was extracted from cell-free plasma by using QIAamp DNA

In view of the above showing, it would have been obvious to one of ordinary skill in the art at the time of the invention to use commercially-available kits for isolating cell-free DNA from plasma and to use such in their nucleic acid analysis procedures.
In view of the above presentation and in the absence of convincing evidence to the contrary, claims 122-125 and 128 are rejected under 35 U.S.C. 103 as being unpatentable over Gefrides et al. (“UV irradiation and autoclave treatment for elimination of contaminating DNA from laboratory consumables”, Forensic Science International:  Genetics, 4 (2010) 89-94.) in view of US 2007/0249042 A1 (Williams et al.), US 2006/0257871 A1 (Chaubron et al.) and US 2006/0246457 A1 (Dirks et al.) as applied to claims 104-114, 119-121, and 134-137 above, and further in view of US 2016/0046986 A1 (Eltoukhy et al.) and US 2016/0210405 A1 (Rava et al.)

Claims 126, 127, and 129 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Gefrides et al. (“UV irradiation and autoclave treatment for elimination of contaminating DNA from laboratory consumables”, Forensic Science International:  Genetics, 4 (2010) 89-94.) in view of US 2007/0249042 A1 (Williams et al.), US 2006/0257871 A1 (Chaubron et al.) and US 2006/0246457 A1 (Dirks et al.) as applied to claims 104-114, 119-121, and 134-137 above, and further in view of US 2009/0136938 A1 (Tao et al.).

See above for the basis of the rejection as it pertains to the disclosures of Gefrides et al., Williams et al., Chaubron et al., and Dirks et al.

Neither Gefrides et al., Williams et al., Chaubron et al., nor Dirks et al., have been found to teach or suggest the multiplexing (combining) of samples.
Tao et al., at paragraph [0089], teach the combining of samples so to create a multiplexed sample.  As stated therein:
[0089] In a preferred embodiment of this invention, multiple nucleic acid samples can be combined into a sample multiplex, i.e. pool, and sequenced in parallel in the same run to maximize sample throughput per sequencing run. To achieve this, a DNA tag, comprising one or more nucleotides unique for that sample, is added to the nucleic acid prepared from an individual sample. Typical DNA tags comprise 1 to 10 nucleotides but can extend to any length as long as the tag does not interfere with the ability to determine the sample sequence.  (Emphasis added)

In view of the above showing, it would have been obvious to one of ordinary skill in the art at the time to incorporate the aspect of pooling nucleic acid samples for to do so would “maximize sample throughput per sequencing run”.
In view of the well-developed state of the art, said ordinary artisan would have had a most reasonable expectation of success.
In view of the above presentation and in the absence of convincing evidence to the contrary, claims 126, 127, and 129 are rejected under 35 U.S.C. 103 as being unpatentable over Gefrides et al. (“UV irradiation and autoclave treatment for elimination of contaminating DNA from laboratory consumables”, Forensic Science International:  Genetics, 4 (2010) 89-94.) in view of US 2007/0249042 A1 (Williams et al.), US 2006/0257871 A1 (Chaubron et al.) and US 2006/0246457 A1 (Dirks et al.) as applied to claims 104-114, 119-121, and 134-137 above, and further in view of US 2009/0136938 A1 (Tao et al.).

Claims 130-133 are rejected under 35 U.S.C. 103 as being unpatentable over Gefrides et al. (“UV irradiation and autoclave treatment for elimination of contaminating DNA from laboratory consumables”, Forensic Science International:  Genetics, 4 (2010) 89-94.) in view of US 2007/0249042 A1 (Williams et al.), US 2006/0257871 A1 (Chaubron et al.) and US 2006/0246457 A1 (Dirks et al.) as applied to claims 104-114, 119-121, and 134-137 above, and further in view of US 6,696,019 B2 (Laugharn, Jr., et al.) and US 2014/0154286 A1 (Malley et al.).
See above for the basis of the rejection as it pertains to the disclosures of Gefrides et al., Williams et al., Chaubron et al., and Dirks et al.

Neither Gefrides et al., Williams et al., Chaubron et al., nor Dirks et al., have been found to teach or suggest the sources of contamination.

Laugharn, Jr., et al., at column 2, lines 44-56, teach:
The invention also features a method for sterilizing a material initially contaminated with at least one infectious agent selected from the following: a bacterium, a prion, a virus, an infectious nucleic acid, or an infectious protein. The method includes the steps of providing the material at an initial temperature and pressure; and increasing the pressure to an elevated pressure sufficient to sterilize the material. The initial temperature is generally lower than 60.degree. C.

Examples of contaminants that can be destroyed or inactivated by these new methods include, but are not limited to, bacteria, prions, viruses, fungi, protists, nucleic acids, and proteins.
While Laugharn, Jr., et al., teach of destroying bacterial contaminates, they do not teach explicitly of it being or encompassing a parasite.

Malley et al., in paragraph [0159], teach that Mycobacterium tuberculosis is a “bacterial parasite”.
In view of the above showing, the aspect of the contaminant nucleic acids being that of a virus, fungi, as well as that of a parasite is deemed to be fairly suggested.
In view of the above presentation and in the absence of convincing evidence to the contrary, claims 130-133 are rejected under 35 U.S.C. 103 as being unpatentable over Gefrides et al. (“UV irradiation and autoclave treatment for elimination of contaminating DNA from laboratory consumables”, Forensic Science International:  Genetics, 4 (2010) 89-94.) in view of US 2007/0249042 A1 (Williams et al.), US 2006/0257871 A1 (Chaubron et al.) and US 2006/0246457 A1 (Dirks et al.) as applied to claims 104-114, 119-121, and 134-137 above, and further in view of US 6,696,019 B2 (Laugharn, Jr., et al.) and US 2014/0154286 A1 (Malley et al.).

Response to arguments
At pages 5-8 of the response of 11 May 2022, hereinafter the response, applicant’s representative traverses the rejection of claims under 35 USC 103(a).  At page 6 of the response said representative asserts:
Gefrides does not disclose heating a buffer to separate contaminating double-stranded nucleic acid strands into single-stranded nucleic acids and instead discusses relatively harsher methods of cross-linking DNA via UV irradiation or otherwise degrading the contaminant nucleic acids such as by autoclave, both of which methods involve actually damaging the nucleic acids. Applicant asserts that the Office has not shown any text in Gefrides that teaches or suggests retention of single-stranded nucleic acids following the decontamination process.

At page 8 of the response said representative asserts:
A person of ordinary skill in the art reviewing Gefrides would not have expected the more gentle approach to decontamination recited in claim 104 would be successful.

The above arguments have been considered and have not been found persuasive towards the withdrawal of the rejection.  As an initial point it is noted that the claimed method does not exclude the use of pressure in combination with heat so to effect decontamination.
As noted above, argument is presented that the prior art teaches “damaging the nucleic acids”.  While the response has not been found to explicitly state that the claimed method does not damage any contaminant, it is noted that the claimed method does not prohibit same.  In support of this position it is noted that the preamble of claim 104 employs the term “comprising”.  Attention is directed to MPEP 2111.03 Transitional Phrases [R-08.2017], wherein is stated:
The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended.”). Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) (“The transition ‘comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps.”); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) (“Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“comprising” leaves “the claim open for the inclusion of unspecified ingredients even in major amounts”). In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to “a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades” encompasses razors with more than three blades because the transitional phrase “comprising” in the preamble and the phrase “group of” are presumptively open-ended. “The word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended.” Id.
 (Emphasis added)

It is further noted that claims 111, 112, and 113, which depend from claim 104, each recite limitations wherein the method comprises the use of various forms of radiation, including ultraviolet radiation and ionizing radiation.  It is noted that a dependent claim, in compliance with 35 USC 112(d), must further limit the claim(s) from which it depends.  Given such, claim 104 must encompass the limitations of claims 111, 112, and 113.
It is noted that the nonionizing radiation of ultraviolet radiation, as well as ionizing radiation, are recognized as being capable of breaking nucleic acids.  In support of this position, attention is directed to US 2016/0145685 A1 (Jenson et al.), which teaches at paragraph [0045]:
Non-limiting examples of processes that can generate non-specifically cleaved fragment nucleic acid include, without limitation, contacting nucleic acid with apparatus that expose nucleic acid to shearing force (e.g., passing nucleic acid through a syringe needle; use of a French press); exposing nucleic acid to irradiation (e.g., gamma, x-ray, UV irradiation; fragment sizes can be controlled by irradiation intensity); boiling nucleic acid in water (e.g., yields about 500 base pair fragments) and exposing nucleic acid to an acid and base hydrolysis process.  (Emphasis added)

In applying the broadest reasonable interpretation that is consistent with the disclosure, the claimed method of decontamination has been construed to encompass the following embodiments as seen at page 19, paragraph [0080] of the disclosure:
[0079] Inactivation of contaminant nucleic acids
[0080] The contaminants within the nucleic acid reagents may be inactivated or removed by any of a number of methods or approaches. In some cases, the contaminants are inactivated by exposure to radiation (e.g., UV, gamma irradiation); in some cases, the contaminants are inactivated by exposure to heat; in some cases, the contaminants are inactivated by exposure to a chemical; and in some cases, enzymes such as nucleases are used to degrade the contaminant nucleic acids.  (Emphasis added)
Given that the claimed method clearly encompasses the use of irradiation, as well as unlimited heating (e.g., boiling water), and that such are recognized as causing fragmentation of nucleic acids, e.g., contaminants, the teachings of Gefrides et al., and Williams et al., are deemed to fairly suggest the claimed method.

At page 8 of the response said representative asserts:
The Office also relied on Dirks for allegedly teaching how double-stranded adapters work by ligating to ends of restricted dsDNA. The Office identified the addition of double-stranded adapters in isolation without considering the reason that double-stranded adapters are used in the process of claim 104 at (c) or how such adapters in the context of the claim can be used to distinguish sample double-stranded nucleic acids from denatured contaminant single-stranded nucleic acids. The record fails to establish where Gefrides, Chaubron, or Dirks alone or in combination teach the addition of double-stranded adapters to distinguish denatured contaminant single-stranded nucleic acids from target double-stranded nucleic acids.

The above argument has been considered and has not been found persuasive towards the withdrawal of the rejection.  It is noted that the response does not take into consideration the teachings of Diehn et al.  As noted above in the body of the rejection, Diehn et al., at paragraph [0120], describes many different formulations of adaptors and what they may be used for.  As stated therein:
The adaptor may comprise a plurality of oligonucleotides. The adaptor may comprise one or more deoxyribonucleotides. The adaptor may comprise ribonucleotides. The adaptor may be single-stranded. The adaptor may be double-stranded. The adaptor may comprise double-stranded and single-stranded portions. For example, the adaptor may be a Y-shaped adaptor. The adaptor may be a linear adaptor. The adaptor may be a circular adaptor. The adaptor may comprise a molecular barcode, sample index, primer sequence, linker sequence or a combination thereof. The molecular barcode may be adjacent to the sample index. The molecular barcode may be adjacent to the primer sequence. The sample index may be adjacent to the primer sequence. A linker sequence may connect the molecular barcode to the sample index. A linker sequence may connect the molecular barcode to the primer sequence. A linker sequence may connect the sample index to the primer sequence.  (Emphasis added)


Diehn et al., at paragraph [0729], teach:
[0729] The method may further comprise contacting the plurality of nucleic acids with a plurality of sequencing adaptors to produce a plurality of sequencer-adapted nucleic acids. Producing the plurality of sequencer-adapted nucleic acids may occur prior to attaching the adaptors to the plurality of nucleic acids.  Producing the plurality of sequencer-adapted nucleic acids may occur after amplification of the adaptor-modified nucleic acids. Producing the plurality of sequencer-adapted nucleic acids may occur prior to fragmenting the plurality of nucleic acids.

As is evidenced above, the order by which the adaptors are produced and ligated is a matter of obvious design choice.

In view of the above analysis and in the absence of convincing evidence to the contrary, the rejections of claims under 35 USC 103(a) are maintained.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751. The examiner can normally be reached Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bradley L. Sisson/Primary Examiner, Art Unit 1634